IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 30, 2009
                                No. 08-60772
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

ROBERT WALL

                                            Plaintiff-Appellant

v.

BRUCE PEARSON, Warden; FEDERAL BUREAU OF PRISONS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:08-CV-234


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Robert Wall, federal prisoner # 13965-052, is appealing the district court’s
denial of his petition for mandamus and his request for relief under the All Writs
Act, 28 U.S.C. § 1651. He argues that the warden suspended the delivery of
legal and personal mail because of an incident in another facility and that it may
prejudice his ability to prosecute his pending proceeding filed pursuant to 28




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-60772

U.S.C. § 2255. Wall contends that he has no other adequate remedy to obtain
access to the courts.
        A “writ of mandamus is an order directing a public official or public body
to perform a duty exacted by law.” United States v. Denson, 603 F.2d 1143, 1146
(5th Cir. 1979). It “is an extraordinary remedy for extraordinary causes.” In re
Corrugated Container Antitrust Litig. v. Mead Corp., 614 F.2d 958, 961-62 (5th
Cir. 1980) (internal citations and quotations omitted). To obtain the writ, the
petitioner must show “that no other adequate means exist to attain the
requested relief and that his right to the issuance of the writ is ‘clear and
indisputable.’” In re Willy, 831 F.2d 545, 549 (5th Cir. 1987) (citations omitted).
The issuance of the writ is within the court’s discretion. Denson, 603 F.2d at
1146.
        If Wall can show that the suspension of the mail delivery has prejudiced
his rights in a legal process, his appropriate remedy is to file a complaint
pursuant to 42 U.S.C. § 1983 alleging the denial of access to the courts. See
Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir. 1988). Thus, he has an
adequate civil remedy.
        Insofar as Wall seeks relief under the All Writs Act, it is not available
unless the applicant can show that he has no other adequate remedy. In re
Montes, 677 F.2d 415, 416 (5th Cir. 1982). As previously discussed, Wall has an
adequate remedy to obtain relief.
        The district court did not abuse its discretion in denying the petition for
mandamus or Wall’s request for relief under the All Writs Act, § 1651.
Accordingly, the judgment of the district court is AFFIRMED.




                                         2